* Headnote 1. Criminal Law, 16 C.J., Section 1110.
Appellant, H.M. Harrell, was indicted and convicted in the circuit court of Yazoo county of the crime of possessing integral parts of a still for the manufacture of intoxicating liquors, and sentenced to imprisonment in the penitentiary for one year, from which judgment he prosecutes this appeal.
Appellant had leased from Mr. Pepper a residence, in the attic of which the parts of the still in question were found. The evidence, fairly interpreted, shows, however, that appellant had, subject to Mr. Pepper's rights, the use of the entire residence, including the attic, and that the whole residence was under his charge, in the absence of Mr. Pepper. The entire residence, therefore, constituted the home of the appellant, and could not be searched without a search warrant properly obtained and issued for that purpose. The officers making the search had no warrant to search the residence of appellant, and therefore the evidence obtained by virtue of the illegal search was not competent against appellant. The officers had a search warrant to search the home of his father-in-law and his brother-in-law, who occupied the home with him. The evidence gotten by virtue of such a search might be used against them but not against appellant.
The other errors assigned are not of sufficient seriousness to require a discussion. They are without merit.
Reversed and remanded. *Page 745